COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Kristofer Thomas Kastner v. Texas Workforce Commission and
                          Rosehill Enterprises, L.L.C. dba Houston Admiral Services

Appellate case number:    01-13-00274-CV

Trial court case number: 2011-76848

Trial court:              165th District Court of Harris County

        On March 27, 2013, appellant, Kristofer Thomas Kastner, filed an affidavit of indigence
in the trial court. See TEX. R. APP. P. 20.1(a)(2)(A). The district clerk has filed a clerk’s record
on indigence containing the trial court’s April 19, 2013 order sustaining a contest to appellant’s
affidavit of inability to pay costs on appeal and holding that appellant is not indigent. See id.
20.1(e)(1), (i)(4). Appellant did not file a motion seeking review of the trial court’s order within
10 days of the order. See id. 20.1(j)(1). Therefore, the required filing fee is due.
        Appellant is ORDERED to pay the $175 filing fee to this Court no later than 10 days
from the date of this order, or the Court may dismiss the appeal. See TEX. R. APP. P. 5 (requiring
payment of fees in civil cases unless indigent); 42.3 (allowing involuntary dismissal of case); see
also TEX. GOV’T CODE ANN. §§ 51.207 (West Supp. 2012), 51.941(a) (West 2005), §.101.041
(West Supp. 2012) (listing fees in court of appeals); Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R.
APP. P. app. A § B(1) (listing fees in court of appeals)..
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: June 6, 2013